Exhibit 10.3

EXECUTION COPY

HERCULES CAPITAL FUNDING TRUST 2012-1 NOTES

U.S. $129,300,000 OF 3.32% ASSET-BACKED NOTES

NOTE PURCHASE AGREEMENT

December 12, 2012

Guggenheim Securities, LLC,

as Initial Purchaser (the “Initial Purchaser”)

135 East 57th Street

New York, NY 10022, 7th Floor

Ladies and Gentlemen:

Section 1. Authorization of Notes.

Hercules Technology Growth Capital, Inc. (the “Company”), as sole member of
Hercules Capital Funding 2012-1 LLC (the “Trust Depositor”), has duly authorized
the sale of the 3.32% Asset-Backed Notes (the “Notes”) of Hercules Capital
Funding Trust 2012-1, a Delaware statutory trust (the “Trust”). The Notes will
be issued by the Trust in an aggregate principal amount of $129,300,000. The
Notes will be offered by the Trust pursuant to the Memoranda (as defined below).
The Trust was formed pursuant to (i) a Trust Agreement, dated as of December 10,
2012, as amended and restated as of the Closing Date (the “Trust Agreement”)
between the Trust Depositor and Wilmington Trust, National Association, as the
owner trustee (the “Owner Trustee”) and (ii) a Certificate of Trust filed with
the Secretary of State of the State of Delaware on December 10, 2012. In
addition to the Notes, the Trust is issuing a Trust Certificate (the
“Certificate”). The Certificate will represent a fractional undivided beneficial
interest in the Trust. The Certificate will be issued pursuant to the Trust
Agreement. The Notes will be issued pursuant to an Indenture, to be dated as of
the Closing Date (the “Indenture”), between the Trust and U.S. Bank National
Association, as the trustee (the “Trustee”). The Notes will be secured by the
assets of the Trust. The primary assets of the Trust will be a pool of senior
commercial loans made to life sciences companies and technology companies and
secured by security interests in certain assets of those companies, originated
or acquired by the Company or one of its affiliates (collectively, the “Loans”).
The Trust Depositor will acquire loans from the Company pursuant to a Sale and
Contribution Agreement, to be dated as of the Closing Date (the “Sale and
Contribution Agreement”) between the Company and the Trust Depositor. Pursuant
to a Sale and Servicing Agreement, to be dated as of the Closing Date (the “Sale
and Servicing Agreement”), among the Trust, the Company, the Trust Depositor,
and the Trustee, the Trust Depositor will sell, transfer and convey to the
Trust, without recourse, all of its right, title and interest in the Loans in
consideration for the Trust’s payment of portion of the proceeds of the Notes
and the issuance of the Certificate to the Trust Depositor. Pursuant to the
Indenture, as security for the indebtedness represented by the Notes, the Trust
will pledge and grant to the Trustee a security interest in the Loans, and its
rights under the Sale and Contribution Agreement and the Sale and Servicing
Agreement. This Note Purchase Agreement (the “Agreement”), the Trust Agreement,
the Sale and Contribution Agreement, the Sale and Servicing Agreement and the
Indenture are referred to collectively herein as the “Transaction Documents.”



--------------------------------------------------------------------------------

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Sale and Servicing Agreement.

The Notes are to be offered without being registered under the Securities Act of
1933, as amended (the “Securities Act”), to “qualified institutional buyers” in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act (“QIBs”), in offshore transactions to non-U.S. persons in
reliance on Regulation S under the Securities Act (“Regulation S”), and to
institutional “accredited investors” (as defined in Rule 501(a)(1), (2), (3) or
(7) under the Securities Act) (“Institutional Accredited Investors”) who, in
each case, are “qualified purchasers” (“Qualified Purchasers”) for purposes of
Section 3(c)(7) under the Investment Company Act of 1940, as amended (the “1940
Act”).

In connection with the sale of the Notes, the Company has prepared a preliminary
offering memorandum dated December 10, 2012 (including any exhibits, amendments
or supplements thereto and all information incorporated therein by reference,
the “Preliminary Memorandum”), and a final offering memorandum dated
December 12, 2012 (including any exhibits, amendments or supplements thereto and
all information incorporated therein by reference, the “Final Memorandum”, and
each of the Preliminary Memorandum and the Final Memorandum, a “Memorandum” or
together the “Memoranda”) including a description of the terms of the Notes, the
terms of the offering, and the Trust. The Company has also posted information
relating to the performance of the Loans, one or more marketing books, and
certain additional information and documents concerning the Notes, the Loans and
the Company to a password protected Internet site accessible by potential
investors (such information the “Additional Offering Materials”). It is
understood and agreed that 2:14pm New York time on December 12, 2012 constitutes
the time of the contract of sale of the Notes for purposes of Rule 159 under the
Securities Act (the “Time of Sale”). It is further understood and agreed that
the Preliminary Offering Memorandum and the Additional Offering Materials as of
the Time of Sale shall be the entirety of the information conveyed to investors
as of the Time of Sale, and that “Time of Sale Information” shall refer
exclusively to such information, in either case in such form that has not been
superseded by any amendment or supplement thereto.

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

 

2



--------------------------------------------------------------------------------

Each of the Company and the Trust Depositor, as applicable, hereby agrees with
you, as the Initial Purchaser, as follows:

Section 2. Purchase and Sale of Notes.

(a) Subject to the terms and conditions and in reliance upon the representations
and warranties set forth herein, the Trust agrees to sell to the Initial
Purchaser, and the Initial Purchaser agrees to use commercially reasonable
efforts to place, the aggregate principal amount of Notes set forth on Schedule
I hereto with investors on a private placement basis in accordance with the
terms hereof. The Notes will be purchased at a price of 97.5%. It is understood
and agreed that the Initial Purchaser is not acquiring and has no obligation to
acquire the Certificate and the Certificate will be acquired by the Trust
Depositor on the Closing Date pursuant to the Trust Agreement. It is further
understood and agreed that the Initial Purchaser may retain the Notes, purchase
the Notes for its own account, or sell the Notes to its affiliates or to any
other investor in accordance with the applicable provisions hereof and of the
Indenture. The Notes sold hereby shall be issued and sold free from all liens,
charges and encumbrances, equities and other third party rights of any nature
whatsoever, together with all rights of any nature whatsoever attaching or
accruing to them now or after the date of this Agreement. The Initial Purchaser
shall have the right to reject, in whole or in part, any offer received by it to
purchase Notes and any such rejection by the Initial Purchaser shall not be
deemed a breach of the agreements contained herein.

(b) In addition, whether or not the transactions contemplated hereby shall be
consummated, the Company agrees to pay (or cause to be paid by the Trust)
certain costs and expenses incidental to the performance by the Company of its
obligations hereunder and under the documents to be executed and delivered in
connection with the offering, issuance, sale, exchange and delivery of the Notes
(the “Documents”), including, without duplication, (i) the fees and
disbursements of counsel to the Company; (ii) the fees and expenses of any
trustees or custodian due to such trustees’ or custodian’s initial expenses
incurred in connection with the issuance of the Notes and their or its counsel,
as applicable; (iii) the fees and expenses of any bank establishing and
maintaining accounts on behalf of the holders of the Notes or in connection with
the transactions; (iv) the fees and expenses of the accountants for the Company,
including the fees for the “comfort letters” or “agreed-upon procedures letters”
required by the Initial Purchaser, any rating agency or any purchaser in
connection with the offering, sale, issuance and delivery of the Notes; (v) all
expenses incurred in connection with the preparation and distribution of each
Memorandum, the Additional Offering Materials and other disclosure materials
prepared and distributed and all expenses incurred in connection with the
preparation and distribution of the Transaction Documents; (vi) the fees charged
by any securities rating agency for rating the Notes; (vii) the fees for any
securities identification service for any CUSIP or similar identification number
required by the purchasers or requested by the Initial Purchaser; (viii) all
reasonable fees and disbursements of counsel to the Initial Purchaser; (ix) all
expenses in connection with the qualification of the Notes for offering and sale
under state securities laws, including the fees and disbursements of counsel
and, if necessary in the reasonable judgment of the Initial Purchaser, the cost
of the preparation and reproduction of any “blue sky” or legal investment
memoranda; (x) any federal, state or local taxes, registration or filing fees
(including Uniform Commercial Code financing statements) or other similar
payments to any federal, state or local governmental authority in connection
with the offering, sale, issuance and delivery of the

 

3



--------------------------------------------------------------------------------

Notes; and (xi) the fees and expenses of any special counsel or other experts
required to be retained to provide advice, opinions or assistance in connection
with the offering, issuance, sale and delivery of the Notes. Notwithstanding the
foregoing, none of the Company, the Trust Depositor or the Trust shall be liable
to the Initial Purchaser for loss of anticipated profits from the transactions
covered by this Agreement.

Section 3. Delivery.

Delivery of the Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company or its designated agent,
except that any Note to be sold by the Initial Purchaser to an Institutional
Accredited Investor that is also a Qualified Purchaser for purposes of
Section 3(c)(7) of the 1940 Act, but that is not a QIB (as such terms are
defined herein), shall be delivered in fully registered, certificated form in an
amount not less than the applicable minimum denomination set forth in the Final
Memorandum at the offices of Dechert LLP at 12:00 p.m. New York, New York time,
on December 19, 2012 or such other place, time or date as may be mutually agreed
upon by the Initial Purchaser and the Company (the “Closing Date”). Subject to
the foregoing, the Notes will be registered in such names and such denominations
as the Initial Purchaser shall specify in writing to the Company and the
Trustee. The Certificate shall be delivered to the Trust Depositor on the
Closing Date in fully registered, certificated form in the permitted
denominations and the required proportions as set forth in the Final Memorandum.

Section 4. Representations and Warranties of the Company.

Each of the Company, the Trust Depositor and the Trust, with respect to itself,
hereby represents and warrants to the Initial Purchaser, as of the date hereof
and as of the Closing Date, that:

(i) The Final Memorandum and any additional information and documents concerning
the Notes, including but not limited to the Additional Offering Materials, did
not, as of their respective dates or date on which such statements contained
therein were made, and the Final Memorandum and the Additional Offering
Materials and any amendment or supplement thereto, will not, each as of their
respective dates or date on which such statements contained therein were made
and as of the Closing Date, include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements in each,
in light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty as to the
information contained in or omitted from the Final Memorandum or the Additional
Offering Materials in reliance upon and in conformity with information furnished
in writing to the Company by or on behalf of the Initial Purchaser referenced in
the last sentence of Section 8(a) herein.

(ii) The Time of Sale Information, as of the Time of Sale, did not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made,

 

4



--------------------------------------------------------------------------------

not misleading; provided that the Company makes no representation or warranty as
to the information contained in or omitted from the Time of Sale Information in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Initial Purchaser referenced in the last sentence
of Section 8(a) herein.

(iii) The Company is a Maryland corporation, duly incorporated and validly
existing under the laws of the State of Maryland, has all corporate power and
authority necessary to own or hold its properties and conduct its business in
which it is engaged as described in each Memorandum and has all licenses
necessary (and has not received any notice of proceedings relating to the
revocation or modification of any such licenses) to carry on its business as it
is now being conducted and is licensed and qualified in each jurisdiction in
which the conduct of its business (including, without limitation, the
origination and acquisition of Loans and Related Property and performing its
obligations hereunder and under the other Transaction Documents) requires such
licensing or qualification and in which the failure so to qualify would have a
material adverse effect on the business, properties, assets, or condition
(financial or otherwise) of the Company.

(iv) This Agreement has been duly authorized, executed and delivered by the
Company, the Trust Depositor and the Trust and, assuming due authorization,
execution and delivery thereof by the other parties hereto, constitutes a valid
and legally binding obligation of the Company, the Trust Depositor and the Trust
enforceable against the Company, the Trust Depositor and the Trust in accordance
with its terms, subject, as to enforcement only, to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally or the application of equitable principles
in any proceeding, whether at law or in equity.

(v) On the Closing Date, the Sale and Contribution Agreement, the Sale and
Servicing Agreement and the Assignment will have been duly authorized, executed
and delivered by the Company and, assuming due authorization, execution and
delivery thereof by the other parties thereto, will constitute valid and binding
agreements of the Company, enforceable against the Company in accordance with
their respective terms, subject, as to enforcement only, to the effect of
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity.

(vi) On the Closing Date, the Notes will have been duly authorized, and when
executed and authenticated in accordance with the Indenture and delivered to and
paid for by the Initial Purchaser in accordance with this Agreement, the Notes
will constitute valid and binding obligations of the Trust, enforceable against
the Trust in accordance with their terms, subject, as to enforcement only, to
the effect of bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting creditors’ rights generally or the
application of equitable principles in any proceeding, whether at law or in
equity, and will be entitled to the benefits of the Indenture.

 

5



--------------------------------------------------------------------------------

(vii) Other than as set forth in or contemplated by each Memorandum, there are
no legal or governmental proceedings pending to which the Company is a party or
of which any property or assets of the Company are the subject of which could
reasonably be expected to materially adversely affect the financial position,
members’ equity or results of operations of the Company or on the performance by
the Company of its obligations hereunder or under the other Transaction
Documents; and to the knowledge of the Company, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.

(viii) The execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the consummation by each of the
Company, the Trust Depositor and the Trust of the transactions contemplated
herein and therein and in all documents relating to the Notes will not result in
any breach or violation of, or constitute a default under, any material
agreement or instrument to which the Company is a party or to which any of its
material properties or assets are subject, except for such of the foregoing as
to which relevant waivers, consents or amendments have been obtained and are in
full force and effect or which would not reasonably be expected to have a
material adverse effect on the financial position, members’ equity or results of
operations of the Company or on the performance by the Company of its
obligations hereunder or under the other Transaction Documents, nor will any
such action result in a violation of the articles of organization or limited
liability company agreement of the Company or any Applicable Law.

(ix) (i) None of the Trust Depositor, the Trust or the pool of Loans is, or
after giving effect to the transactions contemplated by the Transaction
Documents will be, (a) required to be registered as an “investment company”
under the 1940 Act or (b) required to register under the Commodity Exchange Act
of 1922, as amended, as a “commodity pool” and (ii) neither the Trust Depositor
nor the Trust is “controlled” by an investment company within the meaning of the
1940 Act.

(x) Assuming the Initial Purchaser’s representations herein are true and
accurate, it is not necessary in connection with the offer, sale or exchange and
delivery of the Notes in the manner contemplated by this Agreement and each
Memorandum to register the Notes under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

(xi) The Notes satisfy the requirements set forth in Rule 144A(d)(3) under the
Securities Act. As of the Closing Date, the Notes will not be (i) of the same
class as securities listed on a national securities exchange in the United
States that is registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or (ii) quoted in any “automated
inter-dealer quotation system” (as such term is used in the Exchange Act) in the
United States.

(xii) At the time of execution and delivery of the Sale and Contribution
Agreement, the Company owned the Loans to be conveyed by it on the Closing Date
free

 

6



--------------------------------------------------------------------------------

and clear of all liens, encumbrances, adverse claims or security interests
(“Liens”) other than Liens permitted by the Transaction Documents and the
Company had the power and authority to transfer such loans to the Trust
Depositor. At the time of execution and delivery of the Sale and Servicing
Agreement, the Trust Depositor owned the Loans to be conveyed by it on the
Closing Date free and clear of all Liens other than Liens permitted by the
Transaction Documents and the Trust Depositor had the power and authority to
transfer such Loans to the Trust.

(xiii) Upon the execution and delivery of the Transaction Documents, delivery to
the Trust of the Loans and delivery to, or upon the order of, the Trust
Depositor of the net proceeds of the Notes and the Certificate, the Trust will
own the Loans conveyed to it on the Closing Date and the Trust Depositor will
acquire title to the Certificate, in each case free of Liens except such Liens
as may be permitted in the Transaction Documents. Upon the execution and
delivery of the Transaction Documents, payment by the Initial Purchaser for the
Notes and delivery to the Initial Purchaser of the Notes, the Initial Purchaser
will acquire title to the Notes, free and clear of Liens except such Liens as
may be granted or created by the Initial Purchaser and those permitted in the
Transaction Documents.

(xiv) No consent, authorization or order of, or filing or registration with, any
court or governmental agency is required for the issuance and sale of the Notes
by the Trust to the Initial Purchaser or the execution, delivery and performance
by the Trust of this Agreement or the other Transaction Documents to which it is
a party, except such consents, approvals, authorizations, registrations or
qualifications as have been obtained or as may be required under state
securities or blue sky laws in connection with the sale or exchange and delivery
of the Notes in the manner contemplated herein.

(xv) The Loans in all material respects have the characteristics described in
the Time of Sale Information and the Final Memorandum.

(xvi) Each of the representations and warranties of the Company, the Trust
Depositor and the Trust set forth in each of the other Transaction Documents is
true and correct in all material respects.

(xvii) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Company nor
anyone acting on their behalf has, directly or indirectly (except to or through
the Initial Purchaser), sold or offered, or attempted to offer or sell, or
solicited any offers to buy, or otherwise approached or negotiated in respect
of, any of the Notes and neither the Company nor any of its affiliates will do
any of the foregoing. As used herein, the terms “offer” and “sale” have the
meanings specified in Section 2(3) of the Securities Act.

(xviii) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Company has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in

 

7



--------------------------------------------------------------------------------

the Securities Act) which is or will be integrated with the sale or exchange of
the Notes in a manner that would require the registration under the Securities
Act of the offering contemplated by each Memorandum or engaged in any form of
general solicitation or general advertising in connection with the offering of
the Notes.

(xix) With respect to any Notes subject to the provisions of Regulation S of the
Securities Act, the Company has not offered or sold such Notes during the
Distribution Compliance Period to a person (other than the Initial Purchaser)
who is within the United States or its possessions or to a United States person.
For this purpose, the term “Distribution Compliance Period” is defined as such
term is defined in Regulation S and the terms “United States or its possessions”
and “United States person” are defined as such terms are defined for purposes of
Treas. Reg. § 1.163-5(c)(2)(i)(D).

(xx) Since the date of the latest audited financial statements of the Company,
there has been no change nor any development or event involving a prospective
change which has had or could reasonably be expected to have a material adverse
change in or effect on (i) the business, operations, properties, assets,
liabilities, shareholders’ equity, earnings, condition (financial or otherwise),
results of operations or management of the Company and its subsidiaries,
considered as one enterprise, whether or not in the ordinary course of business,
or (ii) the ability of the Company to perform its obligations hereunder or under
the other Transaction Documents.

(xxi) The Notes, the Certificate and the Transaction Documents conform in all
material respects to the descriptions thereof in the Final Memorandum.

(xxii) Any taxes, fees, and other governmental charges in connection with the
offering of the Notes, the execution and delivery of this Agreement and the
other Transaction Documents, the execution, delivery and transfer of the
Certificate and the execution, delivery, and sale or exchange of the Notes have
been or will be paid at or before the Closing Date.

(xxiii) None of the Company or any Person acting on its behalf has taken, and
none of them will take, any action that might cause this Agreement or the
issuance, sale or exchange of the Notes to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.

(xxiv) No proceeds received by the Company, the Trust Depositor or the Trust in
respect of the Notes will be used by the Company, the Trust Depositor or the
Trust to acquire any security in any transaction which is subject to Section 13
or 14 of the Exchange Act.

(xxv) (i) Each of the Company, the Trust and their respective ERISA Affiliates
is in compliance in all material respects with ERISA unless any failure to so
comply could not reasonably be expected to have a material adverse effect and
(ii) no lien under Section 303(k) of ERISA or Section 430(k) of the Code exists
on any of the Collateral.

 

8



--------------------------------------------------------------------------------

As used in this paragraph, the term “ERISA Affiliate” means, with respect to any
Person, a corporation, trade or business that is, along with such Person, a
member of a controlled group (as described in Section 414 of the Code or
Section 4001 of ERISA).

(xxvi) Neither the Company nor any of its properties or assets has any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the State of Maryland.

(xxvii) The Company has not paid or agreed to pay to any person any compensation
for soliciting another to purchase or exchange any of the Notes (except as
contemplated by this Agreement and the engagement letter (the “Engagement
Letter”) dated November 11, 2011, between the Company and the Initial
Purchaser).

(xxviii) No event has occurred which, had the Notes already been issued, might
(whether or not with the giving of notice and/or the passage of time and/or the
fulfillment of any other requirement) constitute an event of default or such
other similar term howsoever used or defined in any Transaction Document.

(xxix) The Company has not taken, directly or indirectly, any action designed to
cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
Note or to facilitate the sale or resale of the Notes.

(xxx) (i) The purchase and sale of the Notes pursuant to this Agreement,
including the determination of the offering price of the Notes and any related
discounts and commissions, is an arm’s-length commercial transaction between the
Company, on the one hand, and the Initial Purchaser, on the other hand, and the
Company is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby, none of
the Company, the Trust Depositor or the Trust is relying on the Initial
Purchaser as the financial advisor, agent (except to the extent provided in this
Agreement) or fiduciary of the Company or any of its Affiliates, stockholders,
creditors or employees or any other party; (iii) the Initial Purchaser has no
obligation to the Company with respect to the offering contemplated hereby
except the obligations expressly set forth in this Agreement; (iv) the Company
and the Trust Depositor acknowledge that the Initial Purchaser and its
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and the Initial Purchaser has no
obligation to disclose any of such interests by virtue of any advisory or
fiduciary relationship; and (v) the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate and
is not relying on the Initial Purchaser for any legal, accounting, regulatory or
tax advice with respect to the offering contemplated hereby.

 

9



--------------------------------------------------------------------------------

(xxxi) On and immediately after the Closing Date, each of the Company, the Trust
Depositor and the Trust (after giving effect to the issuance of the Notes and to
the other transactions related thereto as described in the Time of Sale
Information and the Final Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date and any
Person, that on such date (A) the present fair market value (or present fair
saleable value) of the assets of such Person is not less than the total amount
required to pay the probable liabilities of such Person on its total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured, (B) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (C) assuming the sale or
exchange of the Notes as contemplated by this Agreement, the Time of Sale
Information and the Final Memorandum, such Person is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(D) such Person is not engaged in any business or transaction, and is not about
to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of such contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount that, in the light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

(xxxii) The Company has provided a written representation (the “17g5
Representation”) to Moody’s Investors Service, Inc. (the “Hired NRSRO”), which
satisfies the requirements of paragraph Rule 17g-5(a)(3)(iii) of the Exchange
Act (“Rule 17g5”) and a copy of which has been delivered to the Initial
Purchaser. The Company has complied with the representations, certifications and
covenants made to the Hired NRSRO in connection with the 17g5 Representation.

(xxxiii) The Company has not taken, nor will it take, directly or indirectly,
any action prohibited by Regulation M under the Exchange Act in connection with
the offering of the Notes.

(xxxiv) No forward looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Preliminary
Memorandum or the Final Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(xxxv) Each of the Company and the Trust Depositor represents and warrants that
there are no contracts, agreements or understandings between the Trust and any
person granting such person the right to require the Trust to file a
registration statement under the Securities Act with respect to any Notes owned
or to be owned by such person or to include any Notes in any securities
registered pursuant to any registration statement filed by the Trust under the
Securities Act.

 

10



--------------------------------------------------------------------------------

(xxxvi) No action has been taken by any governmental agency or body and no
statute, rule or regulation or order has been enacted, adopted or issued by any
governmental agency or body which prevents the issuance of the Notes or suspends
the sale or exchange of the Notes in any jurisdiction; no injunction,
restraining order or order of any nature by a Federal or state court of
competent jurisdiction has been issued with respect to the Company that would
prevent or suspend the issuance, sale or exchange of the Notes, or the use of
any of the Preliminary Memorandum, the Final Memorandum or the Additional
Offering Materials in any jurisdiction; no action, suit or proceeding is pending
against or, to the best of the knowledge of the Company, threatened against or
affecting the Company before any court or arbitrator or any governmental body,
agency or official, domestic or foreign, that could reasonably be expected to
interfere with or adversely affect the issuance or exchange of the Notes or in
any manner draw into question the validity of the Notes, any related agreement
or this Agreement or any action taken or to be taken pursuant hereto or thereto.

Section 5. Sale of the Notes to the Initial Purchaser.

The sale of the Notes to the Initial Purchaser will be made without registration
of the Notes under the Securities Act, in reliance upon the exemption therefrom
provided by Section 4(2) of the Securities Act.

(a) The Company, the Initial Purchaser and the Trust Depositor hereby agree that
the Notes will be offered and sold only in transactions exempt from registration
under the Securities Act. The Company, the Initial Purchaser and the Trust
Depositor will each reasonably believe at the time of the sale of the Notes by
the Trust to the Initial Purchaser and the initial resale of the Notes by the
Initial Purchaser (i) that either (A) each purchaser of the Notes is an
institutional investor that is (1) a QIB who is a Qualified Purchaser purchasing
for its own account (or for the accounts of QIBs who are Qualified Purchasers to
whom notice has been given that the resale, pledge or other transfer is being
made in reliance on Rule 144A) in transactions meeting the requirements of Rule
144A, or (2) an Institutional Accredited Investor who is a Qualified Purchaser
who purchases for its own account or the account of other Institutional
Accredited Investors that are not QIBs and provides the Initial Purchaser with a
written certification in substantially the form of Exhibit D-1 to the Indenture,
or (B) each purchaser that is a non-U.S. person is acquiring the Notes in an
offshore transaction meeting the requirements of Regulation S and is a Qualified
Purchaser, and (ii) that the offering of the Notes will be made in a manner that
will enable the offer and sale of the Notes to be exempt from registration under
state securities or Blue Sky laws; and each such party understands that no
action has been taken to permit a public offering in any jurisdiction where
action would be required for such purpose. The Company, the Initial Purchaser
and the Trust Depositor each further agrees not to (i) engage (and represents
that it has not engaged) in any activity that would constitute a public offering
of the Notes within the meaning of Section 4(2) of the Securities Act or
(ii) offer, sell or exchange the Notes by (and represents that it has not
engaged in) any form of general solicitation or general advertising (as those
terms are used in Regulation D), including the methods described in Rule 502(c)
of Regulation D, in connection with any offer or sale of the Notes.

 

11



--------------------------------------------------------------------------------

(b) The Initial Purchaser hereby represents and warrants to and agrees with the
Company, that (i) for resale purposes only, it is an “accredited investor”
within the meaning of Rule 501(a)(1), (2), (3) or (7) under the Securities Act
and a Qualified Purchaser and (ii) it will offer the Notes only (A) to persons
who it reasonably believes are QIBs who are Qualified Purchasers in transactions
meeting the requirements of Rule 144A, (B) to institutional investors who it
reasonably believes are Institutional Accredited Investors who are Qualified
Purchasers or (C) to non-United States persons it reasonably believes are
Qualified Purchasers in offshore transactions in accordance with Regulation S.
The Initial Purchaser further agrees that (i) it will deliver to each purchaser
of the Notes, at or prior to the Time of Sale, a copy of the Time of Sale
Information, as then amended or supplemented, (ii) prior to any sale of the
Notes to an Institutional Accredited Investor who is a Qualified Purchaser that
it does not reasonably believe is a QIB, it will receive from such Institutional
Accredited Investor a written certification in substantially the form attached
as Exhibit D-2 to the Indenture and (iii) prior to any sale of the Notes to an
investor in a denomination of less than $250,000, it will receive an Initial
Transferee Certification in the form agreed upon on the date hereof.

(c) The Initial Purchaser hereby represents that it is duly authorized and
possesses the requisite limited liability company power to enter into this
Agreement.

(d) The Initial Purchaser hereby represents and agrees that all offers and sales
of the Notes by it to non-United States persons, prior to the expiration of the
Distribution Compliance Period, will be made only in accordance with the
provisions of Rule 903 or Rule 904 of Regulation S (except to the extent of any
beneficial owners thereof who acquired an interest therein pursuant to another
exemption from registration under the Securities Act and who will take delivery
of a beneficial ownership interest in a Global Note, as contemplated in the
Indenture) and only upon receipt of certification of beneficial ownership of the
securities by a non-United States person in the form provided in the Indenture.
For this purpose, the term “Distribution Compliance Period” is defined as such
term is defined in Regulation S and the term “United States person” is defined
as such term is defined for purposes of Treas. Reg. §1.163-5(c)(2)(i)(D).

(e) The Initial Purchaser represents and agrees that (a) it has not delivered,
and will not deliver, any Rating Information to the Hired NRSRO without the
prior consent of a designated representative of the Company and (b) it has not
participated, and will not participate, in any oral communication regarding
Rating Information with the Hired NRSRO unless a designated representative from
the Company consents to or participates in such communication; provided,
however, that if an Initial Purchaser receives an oral communication from the
Hired NRSRO, such Initial Purchaser is authorized to inform the Hired NRSRO that
it will respond to the oral communication with a designated representative from
the Company. For purposes of this paragraph, “Rating Information” means any
information that could reasonably be determined to be relevant to:
(i) determining an initial credit rating for the Notes (as contemplated by Rule
17g-5(a)(3)(iii)(C)) or (ii) undertaking credit rating surveillance for the
Notes (as contemplated by Rule 17g-5(a)(3)(iii)(D)).

 

12



--------------------------------------------------------------------------------

Section 6. Certain Agreements of the Company.

The Company covenants and agrees with the Initial Purchaser as follows:

(a) If, at any time prior to the completion of distribution of the Notes (as
determined by the Initial Purchaser), any event involving the Company shall
occur as a result of which the Final Memorandum (as then amended or
supplemented) would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, the Company will
promptly notify the Initial Purchaser and prepare and furnish to the Initial
Purchaser an amendment or supplement to the Final Memorandum that will correct
such statement or omission. The Company will not at any time amend or supplement
the Final Memorandum (i) prior to having furnished the Initial Purchaser with a
copy of the proposed form of the amendment or supplement and giving the Initial
Purchaser a reasonable opportunity to review the same or (ii) in a manner to
which the Initial Purchaser or its counsel shall object. The Initial Purchaser’s
consent to or its delivery to prospective investors of such amendment or
supplement shall not constitute a waiver of any of the conditions set forth in
Section 7 hereof. In the event that the Initial Purchaser shall incur any costs
in connection with the reformation with a contract of sale with any investor
that received the Time of Sale Information that contains an untrue statement of
a material fact or failed to state a material fact necessary in order to the
make the statements therein, in the light of the circumstances under which they
were made, not misleading, the Company and the Trust Depositor jointly and
severally agree to reimburse the Initial Purchaser for such costs, provided that
the untrue statement or omission in the Time of Sale Information did not relate
solely to Initial Purchaser Information (as defined below).

(b) During the period referred to in Section 6(a), the Company will furnish to
the Initial Purchaser, without charge, copies of the Final Memorandum (including
all exhibits and documents incorporated by reference therein), the Transaction
Documents and all amendments or supplements to such documents, in each case, as
soon as reasonably available and in such quantities as the Initial Purchaser may
from time to time reasonably request.

(c) During the period referred to in Section 6(a), the Company shall promptly
prepare, upon the reasonable request of the Initial Purchaser, any amendments of
or supplements to the Final Memorandum that in the opinion of the Initial
Purchaser may be reasonably necessary to enable the Initial Purchaser to
continue to sell the Notes, subject to the approval of the Initial Purchaser’s
counsel.

(d) At all times during the period referenced in Section 6(a), (i) the Company
will make available to each offeree the Additional Offering Materials subject to
such offeree's acceptance of the confidentiality requirements with respect
thereto and such information concerning any other relevant matters as it or any
of its affiliates possess or can acquire without unreasonable effort or expense,
as determined in good faith by it or such affiliate, as applicable, (ii) the
Company will provide each offeree the opportunity to ask questions of, and
receive answers from, it concerning the terms and conditions of the offering and
to obtain any additional information, to the extent it or any of its affiliates
possess such information or can acquire it

 

13



--------------------------------------------------------------------------------

without unreasonable effort or expense (as determined in good faith by it or
such affiliate, as applicable), necessary to verify the accuracy of the
information furnished to the offeree, (iii) the Company will not publish or
disseminate any material in connection with the offering of the Notes except as
contemplated herein or as consented to by the Initial Purchaser or in connection
with the Company’s disclosure obligations under the Exchange Act, provided that
no such disclosure under the Exchange Act would result in a requirement that the
offering of the Notes be registered under §5 of the Securities Act, (iv) the
Company will take such action as the Initial Purchaser may reasonably request to
obtain an exemption from registration requirements or to qualify the Notes for
offering and sale under the state securities laws of such jurisdictions in the
United States of America, its territories and possessions, as the Initial
Purchaser may request; (v) the Company will advise the Initial Purchaser
promptly of the receipt by the Company of any communication from the SEC or any
state securities authority concerning the offering, sale or exchange of the
Notes, (vi) the Company will advise the Initial Purchaser promptly of the
commencement of any lawsuit or proceeding to which the Company is a party
relating to the offering, sale or exchange of the Notes, and (vii) the Company
will advise the Initial Purchaser of the suspension of the qualification of the
Notes for offering, sale or exchange in any jurisdiction, or the initiation or
threat of any procedure for any such purpose.

(e) The Company will furnish, upon the written request of any Noteholder or of
any owner of a beneficial interest in a Note, such information as is specified
in paragraph (d)(4) of Rule 144A under the Securities Act (i) to such Noteholder
or beneficial owner, (ii) to a prospective purchaser of a Note or interest
therein who is a QIB and a Qualified Purchaser designated by such Noteholder or
beneficial owner, or (iii) to the Trustee for delivery to such Noteholder,
beneficial owner or prospective purchaser, in order to permit compliance by such
Noteholder or beneficial owner with Rule 144A in connection with the resale of
such Note or beneficial interest therein by such holder or beneficial owner in
reliance on Rule 144A unless, at the time of such request, the Trust is subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act or is
exempt from such reporting requirements pursuant to and in compliance with Rule
12g3-2(b).

(f) Except as otherwise provided in the Indenture, each Note will contain a
legend to the effect set forth in the Final Memorandum.

(g) The Trust Depositor and the Company agree that no future offer and sale of
Notes of the Trust will be made if, as a result of the doctrine of “integration”
referred to in Rule 502 under the Securities Act, such offer and sale would
require the registration under the Securities Act of the offering contemplated
by the Time of Sale Information and the Final Memorandum.

(h) None of the Company, the Trust Depositor nor the Trust will take or permit,
or cause any of their affiliates to take, any action whatsoever which would have
the effect of requiring the registration under the Securities Act of the
offering or sale of the Notes contemplated by the Time of Sale Information and
the Final Memorandum. The Company or the Trust Depositor will cause the filing
of such statements and reports as may be required under the Securities Act or
the Exchange Act.

 

14



--------------------------------------------------------------------------------

(i) Neither the Company nor any of its affiliates or any other Person acting on
their behalf shall engage, in connection with the offer and sale or exchange of
the Notes, in any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act, including, but
not limited to, the following:

(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and

(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

(j) None of the Company or any Person acting on its behalf shall engage in any
directed selling efforts (as that term is defined in Regulation S) with respect
to the Notes, and the Company and each Person acting on its behalf shall comply
with the applicable offering restrictions requirements of Regulation S.

(k) The Company shall not solicit any offer to buy from or offer to sell or sell
to any Person any Notes, except through the Initial Purchaser or with the
consent of the Initial Purchaser and/or as otherwise specified in the Indenture
at any time prior to the Closing Date; on or prior to the Closing Date, the
Company shall not publish or disseminate any material other than the Additional
Offering Materials consented to by the Initial Purchaser, the Time of Sale
Information and the Final Memorandum in connection with the offer or sale of the
Notes as contemplated by this Agreement, unless the Initial Purchaser shall have
consented to the use thereof; if the Company makes any press release including
“tombstone” announcements, in connection with the Transaction Documents, it
shall permit the Initial Purchaser to review and approve such release in
advance.

(l) The Company shall not take, or permit or cause any of its affiliates to
take, any action whatsoever which would have the effect of requiring the
registration, under the Securities Act, of the offer, sale or exchange of the
Notes contemplated by the Time of Sale Information or the Final Memorandum.

(m) The Company shall not solicit any offer to buy from or offer to sell to any
Person any Notes, except through the Initial Purchaser.

(n) The Company shall not take, directly or indirectly, any action designed to
or which has constituted or which might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any Note to facilitate the sale, resale or exchange of the Notes.

(o) The Company shall cooperate with the Initial Purchaser and use its best
efforts to permit the Notes to be eligible for clearance and settlement through
the facilities of The Depository Trust Company (“DTC”) other than any Note to be
sold by the Initial Purchaser to an Institutional Accredited Investor that is
also a Qualified Purchaser, but that is not a QIB, which shall be delivered in
fully registered, certificated form in an amount not less than the applicable
minimum denomination.

 

15



--------------------------------------------------------------------------------

(p) The Company shall apply the net proceeds from the sale of the Notes as set
forth in the Final Memorandum under the heading “Use of Proceeds”.

(q) So long as any of the Notes are outstanding, the Company or the Trust
Depositor, as applicable, will furnish to the Initial Purchaser, by first-class
mail, facsimile, email or such other method of delivery agreed to in writing by
the Initial Purchaser, as soon as practicable: (i) all documents required to be
distributed to the Holders of Notes; (ii) annual statements of compliance,
annual independent certified public accountants’ reports (so long as the Initial
Purchaser has executed an acknowledgment letter in favor of such accountants)
and annual opinions of counsel furnished to the Trustee or the Owner Trustee
pursuant to the Transaction Documents, following the date as such statements,
reports and opinions are furnished to the Trustee or the Owner Trustee, as the
case may be and (iii) from time to time, such other information concerning the
Company, the Trust Depositor, the Trust, the Notes or the Certificate as the
Initial Purchaser may reasonably request.

(r) The Company will extend to all prospective investors the opportunity to ask
questions of, and receive answers from, the Company concerning the Notes and the
terms and conditions of the offering thereof and to obtain such information as
such prospective investors may consider necessary in making an informed
investment decision or to verify the accuracy of the information set forth in
the Memoranda, to the extent the Company possesses the same or can acquire it
without unreasonable effort or expense, provided that the Company shall be under
no obligation to divulge information that is proprietary or confidential.

Section 7. Conditions of the Initial Purchaser Obligations.

The obligation of the Initial Purchaser to purchase the Notes on the Closing
Date will be subject to the accuracy, in all material respects, of the
representations and warranties of the Company herein and the other Transaction
Documents, to the performance, in all material respects, by the Company of its
obligations hereunder and the other Transaction Documents and to the following
additional conditions precedent:

(a) The Company shall have obtained all governmental authorizations (if any)
required in connection with the issuance and sale or exchange of the Notes and
the performance of its obligations hereunder and under the other Transaction
Documents to which it is a party.

(b) The Notes shall have been duly authorized, executed, authenticated,
delivered and issued, the Transaction Documents shall have been duly authorized,
executed and delivered by the respective parties thereto and shall be in full
force and effect, and the Required Loan Documents in respect of the Loans shall
have been delivered to the Trustee pursuant to and as required by the Sale and
Servicing Agreement.

 

16



--------------------------------------------------------------------------------

(c) The Initial Purchaser shall have received a certificate, dated as of the
Closing Date, of the President, Chief Executive Officer, Chief Financial
Officer, Treasurer or any Managing Member of the Company to the effect that such
officer has carefully examined this Agreement, the Final Memorandum and the
Transaction Documents and that, to the best of such officer’s knowledge
(i) since the date information is given in the Final Memorandum, there has not
been any material adverse change in the condition, financial or otherwise, or in
the earnings, business affairs or business prospects of the Company, whether or
not arising in the ordinary course of business, or the ability of the Company,
the Trust Depositor or the Trust to perform its obligations hereunder or under
the Transaction Documents or in the characteristics of the Loans except as
contemplated by the Final Memorandum, (ii) the representations and warranties of
the Company as set forth herein are true and correct in all material respects as
of the Closing Date, as though such representations and warranties had been made
on and as of such date, (iii) each of the Company, the Trust Depositor and the
Trust has complied in all material respects with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder, under the
other Transaction Documents, at or prior to the Closing Date, (iv) the
representations and warranties of the Company, the Trust Depositor and the Trust
in the other Transaction Documents are true and correct in all material
respects, as of the Closing Date, as though such representations and warranties
had been made on and as of such date, and (v) nothing has come to the attention
of such officer that would lead such officer to believe that (A) the Time of
Sale Information, as of the Time of Sale, contained any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (B) the Final Memorandum, as of its date and as of the
Closing Date, or any Additional Offering Material, as of its respective date,
contained or contains an untrue statement of a material fact or omitted or omits
to state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(d) The Notes shall have been rated no less than “A2 (sf)” by the Hired NRSRO,
such rating shall not have been rescinded, and no public announcement shall have
been made by Hired NRSRO that any rating of the Notes has been placed under
review.

(e) Pricewaterhouse Coopers LLP shall have furnished to the Initial Purchaser
“agreed upon procedures” letters, dated the date of delivery thereof, in form
and substance satisfactory to the Initial Purchaser, with respect to certain
financial and statistical information contained in the static pool reports, the
Preliminary Memorandum and the Final Memorandum.

(f) The Initial Purchaser shall have received an opinion, dated the Closing
Date, of Nixon Peabody LLP counsel to the Trustee, in form and substance
satisfactory to the Initial Purchaser.

(g) The Initial Purchaser shall have received legal opinions of Winston & Strawn
LLP, counsel to the Company, the Trust Depositor and the Trust, (i) with respect
to certain corporate, enforceability, federal tax, security interest, securities
law and investment company matters, in form and substance satisfactory to the
Initial Purchaser, (ii) with respect to certain “true sale” issues in form and
substance satisfactory to the Initial Purchaser and (iii) with respect to
certain “non-consolidation” issues in form and substance satisfactory to the
Initial Purchaser.

 

17



--------------------------------------------------------------------------------

Winston & Strawn LLP shall also provide a customary “negative assurances”
letter, dated as of the Closing Date, addressed to the Initial Purchaser and in
form and substance reasonably satisfactory to its counsel, containing customary
exceptions and limitations, to the effect that such counsel has no reason to
believe that the Preliminary Memorandum, at the Time of Sale, or the Final
Memorandum, as of its date and on the Closing Date, included or includes any
untrue statement of a material fact or omitted or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (in each case, other than the
financial statements and other information of a statistical, accounting or
financial nature included in the Preliminary Memorandum and the Final
Memorandum).

(h) The Initial Purchaser shall have received opinions of Richards, Layton &
Finger, P.A., counsel to the Owner Trustee and special Delaware counsel to the
Trust Depositor and the Trust, with respect to (i) certain corporate and
enforceability matters regarding the Owner Trustee, (ii) certain Delaware
limited liability company matters, (iii) certain Delaware statutory trust
matters, (iv) certain corporate, perfection and priority issues and (v) whether
Delaware law, and not federal law, would govern the determination of what
persons or entities have the authority to file a voluntary bankruptcy petition
on behalf of the Trust Depositor, in each case, in form and substance
satisfactory to the Initial Purchaser.

(i) The Initial Purchaser shall have received from the Trustee a certificate
signed by one or more duly authorized officers of the Trustee, dated the Closing
Date, in customary form.

(j) The Initial Purchaser shall have received from the Owner Trustee, a
certificate signed by one or more duly authorized officers of the Owner Trustee,
dated the Closing Date, in customary form.

(k) The Company shall have furnished to the Initial Purchaser and its counsel
such further information, certificates and documents as the Initial Purchaser
and its counsel may reasonably have requested, and all proceedings in connection
with the transactions contemplated by this Agreement, the other Transaction
Documents and all documents incidental hereto shall be in all material respects
reasonably satisfactory in form and substance to the Initial Purchaser and its
counsel.

(l) The Initial Purchaser shall have received from Dechert LLP, its counsel, a
“negative assurance” letter, dated as of the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchaser; and the Company shall have
furnished to such counsel such documents as they reasonably request for the
purpose of enabling them to pass on all matters contained therein.

(m) The Trust shall have (or shall cause to be) delivered to DTC (or an approved
custodian therefor) the Notes (other than the Notes issued to Institutional
Accredited Investors), in each case in global form and as described in
Section 3(b) above, duly executed by the Trust and authenticated by the
Indenture Trustee. The Trust shall have issued the Certificate.

 

18



--------------------------------------------------------------------------------

(n) The Trust shall have executed and delivered to the DTC a standard “letter of
representations” sufficient to cause DTC to qualify the Notes issued in global
form for inclusion in DTC’s book-entry registration and transfer system.

(o) Each of the Collection Account, the Lockbox Account, the Distribution
Account and the Reserve Account shall have been established in accordance with
the terms of the Transaction Documents.

(p) All other documents incidental hereto, to the other Transaction Documents
shall be reasonably satisfactory in form and substance to the Initial Purchaser
and its counsel.

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be in all
material respects reasonably satisfactory in form and substance to the Initial
Purchaser, this Agreement and all of the Initial Purchaser’s obligations
hereunder may be canceled by the Initial Purchaser at or prior to delivery of
and payment for the Notes. Notice of such cancellation shall be given to the
Company in writing, or by telephone or facsimile confirmed in writing.

Section 8. Indemnification and Contribution.

(a) The Company, the Trust Depositor and the Trust, jointly and severally, shall
indemnify and hold harmless the Initial Purchaser (whether acting as Initial
Purchaser or as placement agent with respect to any of the Notes), its
affiliates, officers, directors, employees, agents and each person, if any, who
controls the Initial Purchaser within the meaning of either the Securities Act
or the Exchange Act and the affiliates of the Initial Purchaser from and against
any loss, claim, damage, liability or expense, joint or several, and any action
in respect thereof, to which any indemnified party may become subject, under the
Securities Act or Exchange Act or otherwise, insofar as such loss, claim,
damage, liability, expense or action arises out of, or is based upon, any untrue
statement or alleged untrue statement of a material fact contained in the Final
Memorandum (or any amendment or supplement thereto), any Additional Offering
Materials, the Time of Sale Information or arises out of, or is based upon,
(i) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading, (ii) in whole or in
part, any inaccuracy in the representations and warranties of the Company
contained herein, or (iii) in whole or in part, any failure of the Company to
perform its obligations hereunder or under law; and shall reimburse any such
indemnified party for any legal and other expenses reasonably incurred by such
indemnified party in investigating or defending or preparing to defend against
any such loss, claim, damage, liability, expense or action; provided, however,
that the indemnifying parties shall not be liable to any such indemnified party
in any such case to the extent that any such loss, claim, damage, liability,
expense or action arises out of, or is based upon, any untrue statement or
alleged untrue statement or omission or

 

19



--------------------------------------------------------------------------------

alleged omission made in the Time of Sale Information, any Memorandum or any
Additional Offering Materials in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Initial Purchaser
referenced in the last sentence of this Section 8(a); provided, further, that
the foregoing indemnity shall not inure to the benefit of any indemnified party
from whom the person asserting any such loss, claim, damage, liability or
expense purchased the Notes which are the subject thereof if the indemnified
party sold Notes to or placed Notes with the person alleging such loss, claim,
damage or liability without sending or giving a copy of the Time of Sale
Information at or prior to the confirmation of the sale of the Notes, if the
Company shall have previously furnished copies thereof to such indemnified party
and the loss, claim, damage or liability of such person results from an untrue
statement or omission of a material fact contained in the Preliminary Memorandum
which was corrected in the Time of Sale Information. The foregoing indemnity is
in addition to any liability that the indemnifying parties may otherwise have to
any indemnified party. The indemnifying parties acknowledge that the statements
set forth in the Initial Purchaser Information (as defined herein) constitute
the only written information furnished to the Company by or on behalf of the
indemnified parties specifically for inclusion in the Time of Sale Information,
any Memorandum or any Additional Offering Materials. “Initial Purchaser
Information” shall mean the information appearing in the Preliminary Memorandum
and the Final Memorandum under the caption: “Plan of Distribution” (but solely
with respect to statements in the second paragraph relating to the Initial
Purchaser under such caption).

(b) Guggenheim Securities, LLC agrees to indemnify and hold harmless the
Company, the Trust Depositor and the Trust, the partners, directors, officers,
employees and agents, and each person, if any, who controls the Company, the
Trust Depositor and the Trust within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act from and against any and all losses,
claims, damages and liabilities, joint or several, or actions in respect
thereof, caused by or arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Time of Sale Information, Final
Memorandum or any Additional Offering Materials (or in any amendment or
supplement thereto) or caused by or arising out of any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, but only to the extent such losses, claims, damages or
liabilities are caused by or arise out of any untrue statement or omission based
upon information furnished in writing to the Company, the Trust Depositor and
the Trust by Guggenheim Securities, LLC and set forth in the Initial Purchaser
Information.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify such indemnifying party in writing of the claim or
commencement of that action, provided, however, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party under this Section 8, except to the
extent that such indemnifying party has been materially prejudiced by such
failure and, provided, further, that the failure to notify an indemnifying party
shall not relieve such indemnifying party

 

20



--------------------------------------------------------------------------------

from any liability that it may have to an indemnified party otherwise than under
this Section 8. If any such claim or action shall be brought against an
indemnified party, and it shall notify an indemnifying party thereof, such
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party. After notice from any such indemnifying party or parties to
the indemnified party or parties of its or their election to assume the defense
of such claim or action, any such indemnifying party or parties shall not be
liable to the indemnified party under this Section 8 for any legal or other
expenses subsequently incurred by the indemnified party or parties in connection
with the defense thereof; provided that the indemnified party seeking such
indemnity shall have the right to employ counsel to represent it and any other
indemnified party who may be subject to liability arising out of any claim or
action in respect of which indemnity may be sought by an indemnified party
against an indemnifying party under this Section 8, if (i) in the reasonable
judgment of such indemnified party, there may be legal defenses available to it
and any other indemnified party different from or in addition to those available
to the indemnifying party, or there is a conflict of interest between it and any
other indemnified party, on one hand, and the indemnifying party, on the other,
or (ii) the indemnifying party shall fail to select counsel reasonably
satisfactory to such indemnified party or parties, and in such event the
reasonable fees and expenses of such separate counsel shall be paid by the
indemnifying party. In no event shall the indemnifying party be liable for the
fees and expenses of more than one separate firm of attorneys for all
indemnified parties in connection with any other action or separate but similar
or related actions in the same jurisdiction arising out of the same general
allegations or circumstances. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (i) does not include a statement as
to, or admission of, fault, culpability or a failure to act by or on behalf of
any such indemnified party, and (ii) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

(d) If the indemnification provided for in Section 8 shall for any reason be
unavailable to an indemnified party under subsection 8(a) hereof in respect of
any loss, claim, damage or liability, or any action in respect thereof, referred
to therein, then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company, the Trust Depositor and the Trust, on the one
hand (without duplication), and the Initial Purchaser, on the other, from the
offering and sale of the Notes or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, the Trust Depositor and
the Trust, on the one hand, and the Initial Purchaser, on the other, with
respect to the statements or omissions that resulted in such loss, claim, damage
or liability, or action in respect thereof, as well as any other relevant
equitable considerations. The relative benefits received by the Company, the
Trust Depositor

 

21



--------------------------------------------------------------------------------

and the Trust, on the one hand (without duplication), and the Initial Purchaser,
on the other, with respect to such offering shall be deemed to be in the same
proportion as the total net proceeds from the offering and sale or exchange of
the Notes (before deducting expenses) received by the Company, the Trust
Depositor and the Trust bear (without duplication) to the total fees actually
received by the Initial Purchaser with respect to such offering and sale. The
relative fault shall be determined by reference to whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company, the Trust
Depositor, the Trust or by the Initial Purchaser, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company, the Trust Depositor, the Trust
and the Initial Purchaser agree that it would not be just and equitable if
contributions pursuant to this subsection 8(c) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this subsection 8(c) shall be
deemed to include, for purposes of this subsection 8(c), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this clause (d), the Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total underwriting
discounts and commissions received by it in connection with the Notes purchased
by it exceeds the amount of any damages which the Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e) The indemnity agreements contained in this Section 8 shall survive the
delivery of the Notes, and the provisions of this Section 8 (which shall at all
times be effective and shall survive any termination of this Agreement) shall
remain in full force and effect, regardless of any termination or cancellation
of this Agreement or any investigation made by or on behalf of any indemnified
party.

Section 9. Termination.

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Company prior to delivery of and
payment for the Notes, if prior to such time (i) trading in securities generally
in the New York Stock Exchange, the American Stock Exchange or the Nasdaq
National Market shall have been suspended or limited or any setting of minimum
prices for trading on such exchange shall have occurred, (ii) there shall have
been, since the respective dates as of which information is given in the Time of
Sale Information or the Final Memorandum, any material adverse change in the
condition, financial or otherwise, or in the properties (including, without
limitation, the Loans) or the earnings, business affairs or business prospects
of the Company, whether or not arising in the ordinary course of business;
(iii) a general moratorium on commercial banking activities in New York shall
have been declared by either U.S. federal or New York State authorities,
(iv) there shall

 

22



--------------------------------------------------------------------------------

have occurred any outbreak or material escalation of hostilities or declaration
by the United States of a national emergency or war any other major act of
terrorism involving the United States, or other substantial national or
international calamity or crises the effect of which on the financial markets of
the United States is such as to make it, in the reasonable judgment of the
Initial Purchaser, impracticable or inadvisable to market the Notes on the terms
and in the manner contemplated by each Memorandum as amended or supplemented or
any substantial change or development involving a prospective substantial change
in United States’ or international political, financial or economic conditions,
as in the reasonable judgment of the Initial Purchaser is material and adverse
and makes it impracticable or inadvisable to proceed with the offering sale or
delivery of the Notes in the manner and on the terms described in the Memoranda
or to enforce contracts for the sale of securities; (v) any federal or state
statute, regulation, rule or order of any court or other governmental authority
shall have been enacted or published or promulgated which, in the reasonable
judgment of the Initial Purchaser, materially and adversely affects, or will
materially and adversely affect, the business, prospects, financial condition or
results of operations of the Company; (vi) any material disruption in securities
settlement, payment or clearance services shall have occurred in the United
States or (vii) the Company shall have sustained a loss by strike, fire, flood,
earthquake, accident or other calamity of such character which may reasonably be
expected to materially interfere with the conduct of the business and operations
of the Company regardless of whether or not such loss shall have been insured.

Any termination of this Agreement pursuant to this Section 9 shall be without
liability or any further obligation of any party to any other party except for
the indemnity provided in Section 8 (which shall at all times be effective and
shall survive any termination of this Agreement) and any liability (including
the obligation to reimburse the expenses of the Initial Purchaser pursuant to
Section 2(b) hereof) arising in connection with the transactions contemplated by
this Agreement that arise before such termination.

Section 10. Severability Clause.

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

Section 11. Notices.

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Guggenheim Securities, LLC, 135 East 57th Street, New York, New York 10022; or
if sent to the Company or the Trust Depositor will be delivered to such party
c/o Hercules Technology Growth Capital, Inc., 400 Hamilton Avenue, Suite 310,
Palo Alto, California 94301, Telephone: (650)-289-3060, or at any other address
previously furnished in writing to the Trustee by the Company.

 

23



--------------------------------------------------------------------------------

Section 12. Representations and Indemnities to Survive.

The respective agreements, representations, warranties, indemnities and other
statements of the Company, the Trust Depositor, the Trust and their respective
officers and of the Initial Purchaser set forth in or made pursuant to this
Agreement shall remain in full force and effect (in the case of the Company,
regardless of any investigation or any statements as to the results thereof made
by or on behalf of the Initial Purchaser, the Company, the Trust Depositor, the
Trust or indemnified party or any officer, director, employee or controlling
person of the Initial Purchaser, the Company, the Trust Depositor, the Trust or
indemnified party), regardless of the completion of the arrangements for the
purchase and issuance of the Notes or any investigation made by or on behalf of
the Initial Purchaser, the Company, the Trust Depositor, the Trust or
indemnified party. The provisions of Sections (2)(b), 8, 14, and 17 of this
Agreement shall survive the termination or cancellation of this Agreement.

Section 13. Successors.

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

Section 14. Applicable Law.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14(b).

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN

 

24



--------------------------------------------------------------------------------

RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.

Section 15. Counterparts, Etc.

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be amended, modified, changed, waived, discharged or
terminated except by a writing signed by the party against whom enforcement of
such change, waiver, discharge or termination is sought. This Agreement may be
signed in any number of counterparts each of which shall be deemed an original,
which taken together shall constitute one and the same instrument.

Section 16. Limitation of Liability.

Notwithstanding any other provision herein or elsewhere, this Agreement has been
executed and delivered on behalf of the Trust by Wilmington Trust, National
Association, not in its individual capacity, but solely in its capacity as Owner
Trustee of the Trust, in no event shall Wilmington Trust, National Association
or the Owner Trustee have any liability in respect of the representations,
warranties, or obligations of the Trust hereunder or under any other document,
as to all of which recourse shall be had solely to the assets of the Trust, and
for all purposes of this Agreement and each other document the Owner Trustee and
Wilmington Trust, National Association, shall be entitled to the benefits of the
Trust Agreement. The provisions of this Section 16 shall survive any termination
of this Agreement.

Section 17. No Petition; Limited Recourse.

(a) The Initial Purchaser covenants and agrees that, prior to the date that is
one year and one day (or such longer preference period as shall then be in
effect) after the payment in full of the Notes rated by Hired NRSRO, it will not
institute against the Trust or the Trust Depositor or join any other Person in
instituting against the Trust or the Trust Depositor any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any state of the
United States.

(b) Notwithstanding anything to the contrary herein, the obligations of the
Trust hereunder are limited recourse obligations of the Trust payable solely
from the Collateral securing the Notes and all other assets of the Trust and
following the exhaustion of such Collateral and such other assets, any claims of
the Initial Purchaser hereunder against the Trust shall be extinguished. All
payments by the Trust to the Initial Purchaser hereunder shall be made subject
to and in accordance with the Priority of Payments set forth in Section 7.05 of
the Sale and Servicing Agreement.

 

25



--------------------------------------------------------------------------------

Section 18. USA Patriot Act Notice. The Initial Purchaser hereby notifies the
Company, the Trust Depositor and the Trust that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Company, the Trust Depositor and the Trust, such
information includes the name and address of each of the Company, the Trust
Depositor and the Trust and other information that will allow the Initial
Purchaser to identify each other party in accordance with the Patriot Act.

Section 19. Arm’s-Length Transaction; Other Transactions.

(a) Each of the Company and the Trust Depositor acknowledges and agrees that
(i) the purchase and sale of the Notes pursuant to this Agreement, including the
determination of the offering price of the Notes and any related discounts and
commissions, is an arm’s-length commercial transaction between the Trust, on the
one hand, and the Initial Purchaser, on the other hand, (ii) in connection with
the offering contemplated hereby and the process leading to such transaction,
the Initial Purchaser is and has been acting solely as a principal and is not an
agent or fiduciary of the Trust, the Company or the Trust Depositor or any of
their respective equity holders, creditors, employees or any other party,
(iii) the Initial Purchaser has not assumed and will not assume an advisory or
fiduciary responsibility in favor of the Trust, the Company or the Trust
Depositor with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether the Initial Purchaser has advised or is
currently advising any of the Trust, the Company or the Trust Depositor on other
matters) and the Initial Purchaser has no obligation to any of the Trust, the
Company or the Trust Depositor with respect to the offering contemplated hereby,
except the obligations expressly set forth in this Agreement, and (iv) the
Initial Purchaser has not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and each of the Trust,
the Company and the Trust Depositor has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

(b) Each of the Company, the Trust Depositor and the Trust acknowledges and
agrees that the Initial Purchaser and its Affiliates may presently have and may
in the future have investment and commercial banking, trust and other
relationships with parties other than the Company, the Trust Depositor and the
Trust, which parties may have interests with respect to the purchase and sale or
exchange of the Notes. Although the Initial Purchaser in the course of such
other relationships may acquire information about the purchase and sale or
exchange of the Notes, potential purchasers of the Notes or such other parties,
the Initial Purchaser shall not have any obligation to disclose such information
to any of the Company, the Trust Depositor or the Trust. Furthermore, each of
the Company, the Trust Depositor and the Trust acknowledges that the Initial
Purchaser may have fiduciary or other relationships whereby the Initial
Purchaser may exercise voting power over securities of various persons, which
securities may from time to time include securities of any of the Company, the
Trust Depositor or the Trust or their respective Affiliates or of potential
purchasers. Each of the Company, the Trust Depositor and the Trust acknowledges
that the Initial Purchaser may exercise such powers and otherwise perform any
functions in connection with such fiduciary or other relationships without
regard to its relationship to the Company, the Trust Depositor or the Trust
hereunder.

 

26



--------------------------------------------------------------------------------

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Trust Depositor, the Trust and the Initial Purchaser.

 

Very truly yours, HERCULES TECHNOLOGY GROWTH CAPITAL, INC. By:  

/s/ K. Nicholas Martitsch

Name:   K. Nicholas Martitsch Title:   Associate General Counsel HERCULES
CAPITAL FUNDING 2012-1 LLC By:   Hercules Technology Growth Capital, Inc.,   its
sole member By:  

/s/ K. Nicholas Martitsch

Name:   K. Nicholas Martitsch Title:   Associate General Counsel HERCULES
CAPITAL FUNDING TRUST 2012-1 By:   WILMINGTON TRUST, NATIONAL ASSOCIATION, not
in its individual capacity but solely as Owner Trustee on behalf of the Trust
By:  

/s/ Jeanne M. Oller

Name:   Jeanne M. Oller Title:   Assistant Vice President

 

Hercules Capital Funding Trust 2012-1

Note Purchase Agreement

 

S-1



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and

accepted as of the date first above written.

 

GUGGENHEIM SECURITIES, LLC as the Initial Purchaser By:  

/s/ Paul M. Friedman, Sr. MD

Name:   Paul M. Friedman, Sr. MD Title:   Chief Operating Officer Date:  
12/12/2012

 

Hercules Capital Funding Trust 2012-1

Note Purchase Agreement

 

S-2



--------------------------------------------------------------------------------

SCHEDULE I

 

Principal Amount

$129,300,000



--------------------------------------------------------------------------------

SCHEDULE II

TIME OF SALE INFORMATION

Hercules Capital Funding Trust 2012-1 **Priced** IAI/144A/Reg S

 

Note Type

   SIZE      RATING   COUPON     PRICE  

Rule 144A

   $ 129,300,000       A2(sf)     3.32 %      97.5 % 

IAI

   $ 0       A2(sf)     3.32 %      97.5 % 

Reg S

   $ 0       A2(sf)     3.32 %      97.5 % 